Citation Nr: 0702854	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-11 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for limitation of motion and degenerative changes of 
the cervical spine. 

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right ankle injury. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1974.  

This matter comes before the Board of Veterans' Appeals from 
a December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office.  In that decision, the RO 
denied entitlement to a disability rating in excess of 10 
percent for limitation of motion and degenerative changes of 
the cervical spine and denied entitlement for a compensable 
disability rating for residuals of a right ankle injury.  In 
September 2004, the RO increased to veteran's disability 
rating for residuals of a right ankle injury to 10 percent, 
effective October 21, 2002. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his cervical spine and right ankle 
disabilities have increased in severity since he last 
underwent a VA medical examination of his cervical spine and 
right ankle in August 2004.  That examination report clearly 
indicates that the veteran's claims file was not available 
for review.  

The fact that the veteran's most recent examination was 
conducted without access to his claims file renders the 
subject examination inadequate for rating purposes as a 
matter of law.  38 C.F.R. § 4.1 mandates that in the 
examination and evaluation of a disability, each disability 
be viewed in relation to its history.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In addition, during his September 2006 Board hearing, the 
veteran testified that he currently receives medical 
treatment for his service connected disabilities at a VA 
medical center. The veteran's VA treatment records have not 
been associated with his claims file.  VA has the duty to 
assist the veteran in the development of this claim by 
requesting the aforementioned medical records to determine 
whether his disabilities have increased in severity.  

Accordingly, the claim is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action: 

1.  Obtain and associate all VA treatment 
records with the claims folder.

2.  Provide the veteran VA medical 
examinations to determine the current 
severity of his cervical spine and 
residuals of right ankle injury 
disabilities.  The examiner should conduct 
an examination of all involved joints and 
document any limitation of motion, 
including any limitation of motion due to 
pain.  The veteran's claims file and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination.

3.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues on appeal.  If any 
benefits sought remain denied, the claimant 
should be provided a supplemental statement 
of the case and given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


